DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,126,889 (hereinafter ‘889). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘889
Claim 2:
storing a plurality of images, each image displaying one or more users; generating training data from the plurality of images, the generating comprising, for each image: 

sending the image to a plurality of human observer, each human observer presented with a request to answer a question about a state of mind of a user in the image, receiving, from each of the plurality of human observers, a response representing a judgment by the human observer of the state of mind of the user in the image, generating summary statistics describing the state of mind of the user shown in the image based on the received responses from the plurality of human observers, and storing the summary statistics in association with the image as part of the training data; 

training a model using the training data, the model configured to receive an input image showing a user and predict summary statistics describing a state of mind of the user shown in the input image; and 

executing the trained model to predict a state of mind of a user in a new image.
Claim 2:
receiving a plurality of images displaying road scenes captured by one or more vehicles; 

receiving a plurality of user responses, each user response describing a state of mind of a road user displayed in one or more images; 

generating a training dataset comprising summary statistics of user responses describing the state of minds of road users displayed in the plurality of images; 

training, using the training dataset, a supervised learning based model configured to predict summary statistics describing a state of mind of a road user displayed in an input image; 

receiving, by an autonomous vehicle, a new image captured by a camera of the autonomous vehicle, the new image of a scene including a road user; 

predicting, by the autonomous vehicle, using the supervised learning based model, summary statistics describing a state of mind of the road user in the new image; and 

controlling the autonomous vehicle based on the prediction of the supervised learning based model.


Current Application					‘889
Claim 9:
storing a plurality of images, each image displaying one or more users; generating training data from the plurality of images, the generating comprising, for each image: 

sending the image to a plurality of human observer, each human observer presented with a request to answer a question about a state of mind of a user in the image, receiving, from each of the plurality of human observers, a response representing a judgment by the human observer of the state of mind of the user in the image, generating summary statistics describing the state of mind of the user shown in the image based on the received responses from the plurality of human observers, and storing the summary statistics in association with the image as part of the training data; 

training a model using the training data, the model configured to receive an input image showing a user and predict summary statistics describing a state of mind of the user shown in the input image; and 

executing the trained model to predict a state of mind of a user in a new image.
Claim 12:
receiving a plurality of images displaying road scenes captured by one or more vehicles; 

receiving a plurality of user responses, each user response describing a state of mind of a road user displayed in one or more images; 

generating a training dataset comprising summary statistics of uses responses describing the state of minds of road users displayed in the plurality of images; 

training, using the training dataset, a supervised learning based model configured to predict summary statistics describing a state of mind of a road user displayed in an input image; 

receiving, by an autonomous vehicle, a new image captured by a camera of the autonomous vehicle, the new image of a scene including a road user; predicting, by the autonomous vehicle, using the supervised learning based model, summary statistics describing a state of mind of the road user in the new image; and 

controlling the autonomous vehicle based on the prediction of the supervised learning based model.



Current Application					‘889
Claim 16:
one or more processors; and

a non-transitory computer readable storage medium, storing instructions that when 
executed by the one or more processors, cause the one or more processors to perform steps comprising: 

storing a plurality of images, each image displaying one or more users; 
generating training data from the plurality of images, the generating comprising, for each image: 

sending the image to a plurality of human observer, each human observer presented with a request to answer a question about a state of mind of a user in the image, receiving, from each of the plurality of human observers, a response representing a judgment by the human observer of the state of mind of the user in the image, generating summary statistics describing the state of mind of the user shown in the image based on the received responses from the plurality of human observers, and storing the summary statistics in association with the image as part of the training data; 

training a model using the training data, the model configured to receive an input image showing a user and predict summary statistics describing a state of mind of the user shown in the input image; and

executing the trained model to predict a state of mind of a user in a new image.
Claim 1:
a computer processor; and 

a non-transitory computer readable storage medium storing instructions that when executed by the computer processor cause the computer processor to perform steps of a computer-implemented method for controlling an autonomous vehicle based on a predicted state of mind of road users in a scene captured by a camera of the autonomous vehicle, the steps comprising: 

receiving a plurality of images displaying road scenes captured by one or more vehicles; 

receiving a plurality of user responses, each user response describing a state of mind of a road user displayed in one or more images; 

generating a training dataset comprising summary statistics of uses responses describing the state of minds of road users displayed in the plurality of images; 

training, using the training dataset, a supervised learning based model configured to predict summary statistics describing a state of mind of a road user displayed in an input image; 

receiving, by an autonomous vehicle, a new image captured by a camera of the autonomous vehicle, the new image of a scene including a road user; predicting, by the autonomous vehicle, using the supervised learning based model, summary statistics describing a state of mind of the road user in the new image; and 

controlling the autonomous vehicle based on the prediction of the supervised learning based model.


Claims 3-8, 10-15 and 17-20 of the current application do not correspond to any claims of ‘889.
Allowable Subject Matter
Claims 2-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664